March 25, 1903. The opinion of the Court was delivered by
This is an appeal by plaintiff from an order of Judge Watts, requiring plaintiff to make her complaint definite and certain, in accordance with the previous order of Judge Townsend. The defendant also appealed, but at the hearing abandoned the same. In the effort to comply with the order of Judge Townsend, plaintiff prepared and served an amended complaint. On defendant's motion to require plaintiff to further amend her complaint in conformity with Judge Townsend's order, Judge Watts held that the amended complaint conformed to Judge *Page 410 
Townsend's order in every particular save one, which he specified, and ordered plaintiff to comply therein, and further allowed defendant twenty days in which to answer after service of the complaint, amended as directed. Plaintiff's exceptions complaint of the order in both particulars.
We see no error. There was no appeal from the order of Judge Townsend, and whether right or wrong, it was the law in the case. Judge Watts could not and did not undertake to review or overrule the order of Judge Townsend, but merely undertook to require compliance therewith, and in this he was right.
The extension of the time in which to answer was within his discretion, and entirely proper under the circumstances.
The judgment of the Circuit Court is affirmed.